Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 15, 17-19 and 23-26 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 15:  
”a semiconductor layer comprising a gallium nitride (GaN) layer or an aluminum-GaN layer, within which structural defects caused by growing the semiconductor layer on a substrate are reduced throughout the entire thickness of the semiconductor layer as a result of annealing by focused energy with at least some of the substrate removed” 

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes: 
a.  a semiconductor layer comprising a gallium nitride (GaN) layer or an aluminum-GaN layer, within which structural defects caused by growing the semiconductor layer on a substrate are reduced throughout the entire thickness of the semiconductor layer as a result of annealing by focused energy with at least some of the substrate removed.  

As to claim 15 the office notes that the prior art of record does not show the limitation “a semiconductor layer comprising a gallium nitride (GaN) layer or an aluminum-GaN layer, within which structural defects caused by growing the semiconductor layer on a substrate are reduced throughout the entire thickness of the semiconductor layer as a result of annealing by focused energy with at least 

The limitations in claim 15 are sufficient to distinguish claims 17-19 and 23-26 which depend from claim 15 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GRANT S WITHERS/Primary Examiner, Art Unit 2891